Case 4:18-cv-12751-MFL-APP ECF No. 17 filed 10/10/19          PageID.91    Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

LAKAIYA HARRIS,

        Plaintiff,                                           Case No. 18-cv-12751
                                                             Hon. Matthew F. Leitman
v.

PERFECTING CHURCH, et al.,

      Defendants.
_______________________________________________________________________/

                 STIPULATED ORDER TO EXTEND ALL DATES
              REMAINING IN THE SCHEDULING ORDER BY 90 DAYS

        Plaintiff LAKAIYA HARRIS (“Plaintiff”) and Defendants PERFECTING

CHURCH d/b/a Perfecting Church Corporation and MARVIN L. WINANS

(“Defendants”), by and through their respective counsel, hereby Stipulate and Agree,

subject to approval and entry by the Court, that all remaining dates in the Scheduling

Order be extended by 90 days.

        The factual bases for this request are as follows:

        1.     This is a civil action seeking relief under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., the Michigan Workforce Opportunity Act

(“WOWA”), Mich. Comp. Laws § 408.411 et seq., and the Michigan Elliott Larsen Civil

Rights Act (“ELCRA”), Mich. Comp. Laws § 37.2101 et seq.

        2.     This action was commenced on September 5, 2018 (ECF No. 1).

        3.     Defendants answered the complaint on October 26, 2018 (ECF No. 2).



                                              1
222492148.1
Case 4:18-cv-12751-MFL-APP ECF No. 17 filed 10/10/19            PageID.92     Page 2 of 4



        4.    On January 4, 2019 the Court issued a Case Management Requirements and

Scheduling Order which, inter alia, set June 7, 2019 as the date for completion of fact

discovery.

        5.    On April 23, 2019, Plaintiff filed a Joint Motion to Extend Fact Discovery

(ECF 13). The motion contained detailed information regarding the basis for the request.

        6.    On April 29, 2019, the Court issued a Stipulated Order Extending the Date

for Completion of Fact Discovery from June 7, 2019 to August 9, 2019.

        7.    From May to August 2019, the parties engaged in extensive written

discovery.

        8.    On September 3, 2019, this Court entered a stipulated order to extend the

discovery completion date to October 9, 2019 and extend the dispositive motion deadline

to November 9, 2019, to allow the parties to resolve a number of discovery issues and

schedule the appropriate depositions in this case.

        9.    Due to numerous scheduling conflicts and unforeseen court-ordered

appearances by counsel in other matters, the parties have been unable to schedule and

conduct the depositions of Plaintiff and three defense witnesses. The parties are currently

exchanging dates for these depositions.

        10.   In order to schedule and conduct the appropriate depositions in this case,

the parties request a 90-day extension of all remaining dates in Scheduling Order.




                                             2
222492148.1
Case 4:18-cv-12751-MFL-APP ECF No. 17 filed 10/10/19            PageID.93    Page 3 of 4



        11.   For the foregoing reasons, the Parties request that the Court enter an Order

extending all remaining dates in the Scheduling Order by 90 days.

                                         /s/Steven Moser (with consent)
                                         Steven Moser
                                         MOSER LAW FIRM, P.C.
                                         Attorneys for Plaintiff
                                         3 School Street
                                         Suite 207B
                                         Glen Cove, New York 11542
                                         Phone: (516) 671-1150
                                         Fax: (516) 882-5420
                                         smoser@moseremploymentlaw.com

                                         /s/Jack Schulz
                                         Jack Schulz
                                         SCHULZ GOTHAM PLC
                                         Attorney for Plaintiff
                                         PO Box 44855
                                         Detroit, MI 48244
                                         (313) 652-1906
                                         jackwschulz@gmail.com
                                         egotham@schulzgotham.com

                                         /s/Reginald Turner
                                         Reginald Turner (P40543)
                                         Robert N. Dare (P79207)
                                         CLARK HILL PLC
                                         Attorneys for Defendants
                                         500 Woodward Avenue, Suite 3500
                                         Detroit, Michigan 48226
                                         (313) 965-8356
                                         rturner@clarkhill.com
                                         rdare@clarkhill.com




                                            3
222492148.1
Case 4:18-cv-12751-MFL-APP ECF No. 17 filed 10/10/19             PageID.94    Page 4 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

LAKAIYA HARRIS,

        Plaintiff,                                             Case No. 18-cv-12751
                                                               Hon. Matthew F. Leitman
v.

PERFECTING CHURCH, et al.,

      Defendants.
_______________________________________________________________________/

                ORDER EXTENDING SCHEDULING ORDER DATES
        Pursuant to the stipulation by parties with good cause shown,

        IT IS HEREBY ORDERED AND ADJUDGED that the dates in the Scheduling

Order shall be extended by 90 days, as follows:

        Discovery cutoff:                               January 7, 2020

        Dispositive Motions Filed By:                   February 7, 2020

        Motions in Limine Filed By:                     May 29, 2020

        Final Pretrial Order By:                        June 15, 2020

        Final Pretrial Conference:                      June 29, 2020 at 1:30 p.m.

        Trial Date:                                     July 14, 2020 at 9:00 a.m.

        IT IS FURTHER ORDERED that no further extension for any reason will be

granted.

        IT IS SO ORDERED.
                                          /s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
Dated: October 10, 2019
                                             4
222492148.1
